Citation Nr: 1104871	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-07 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need 
for regular aid and attendance and/or housebound status.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the RO.  

The Board observes that the Veteran has been declared incompetent 
by a state court.  His sister has been appointed guardian.  He 
has not, however, been declared incompetent for VA purposes.  
Documentation in the claims file reflects that the signature of 
the guardian may be accepted for VA purposes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

SMP benefits are payable to veterans of a period of war who need 
regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 2002); 
38 C.F.R. § 3.351(a)(1) (2010).  Requiring aid and attendance 
means that a person is helplessness or so nearly helpless as to 
require the regular aid and attendance of another person.  A 
veteran will be considered to be in need of regular aid and 
attendance if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
(2) is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under 38 C.F.R. § 3.352(a) (2010).  See 38 C.F.R. § 
3.351(b), (c).

The criteria to be considered in establishing a factual need for 
aid and attendance include the inability of a claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.  It is not required 
that all of the disabling conditions enumerated be found to exist 
before a favorable rating may be made.  Moreover, it is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that there be 
a constant need.

If not in need of regular aid and attendance, a veteran may also 
be entitled to improved pension on the basis of being permanently 
housebound.  Housebound benefits are warranted if, in addition to 
having a single permanent disability rated 100 percent disabling 
under the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of this 
chapter), the Veteran either: has an additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical segments or 
bodily systems; or is 'permanently housebound' by reason of 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 C.F.R. § 3.351(d).

Moreover, a veteran is entitled to SMP based on housebound status 
if he or she is 65 years of age or older, meets the service 
criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime 
service), and possesses a disability that independently ratable 
at 60 percent or more, or is considered 'permanently housebound' 
as defined under 38 U.S.C.A. § 1502(c).  In other words, the 
requirement under section 1521(e) that the veteran has a 
disability that is permanent and total (100 percent) is excluded 
if he or she is 65 or older.  Hartness v. Nicholson, 20 Vet. App. 
216 (2006).  The Veteran herein has not attained the age of 65, 
and the foregoing provisions are inapplicable in his case.  

A remand is necessary before the claim can be properly 
adjudicated.  Although the RO has been diligent in arranging for 
medical examinations, additional records must be obtained before 
the Board can render a decision herein.  The Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  Records pertaining to his SSA disability benefits may 
well be relevant to a determination herein.  As such, VA's duty 
to assist mandates that medical records related to the Veteran's 
SSA disability benefits be associated with the claims file.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board notes that the Veteran resides in a community based 
residential facility.  The Veteran is not receiving nursing 
services at that location, and it is unclear whether the facility 
maintains notes on its residents.  If notes are maintained, 
however, they could be relevant to the Veteran's claim.  As such, 
after securing the necessary release, the RO/AMC should contact 
the Veteran's residential facility and make reasonable efforts to 
obtain any notes and records pertinent to the Veteran.

Accordingly, the case is REMANDED TO The RO/AMC for the following 
action:

1.  Obtain from SSA the records pertinent 
to the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  After securing the necessary release 
from the Veteran/guardian, contact the 
facility in which he resides, and make 
reasonable efforts to secure all notes and 
records pertinent to the Veteran.

3  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

